Citation Nr: 1734867	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for sinusitis prior to March 14, 2016, and in excess of 30 percent as of March 14, 2016.

2. Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Dale Graham, Agent


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to an initial compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 14, 2016, the Veteran's sinusitis disability was manifested by approximately four to six incapacitating episodes per year not requiring prolonged antibiotic treatment, and six or fewer non-incapacitating episodes per year characterized by headaches, pain and purulent discharge.

2. Since March 14, 2016, the Veteran's sinusitis disability has been manifested by more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for the sinusitis prior to March 14, 2016 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code (DC) 6512 (2016). 

2. The criteria for a rating in excess of 30 percent for sinusitis as of March 14, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, DC 6512 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999) for initial increase.  Staged ratings for sinusitis have already been assigned; therefore, the Board will discuss the propriety of the ratings assigned at each stage.  





Increased Rating for Sinusitis

The Veteran contends that he is entitled to an initial compensable rating for his sinusitis for the period prior to March 14, 2016, and a rating in excess of 30 percent effective March 14, 2016. 

The Veteran underwent a VA examination for sinusitis in December 2010.  The Veteran reported experiencing four non-incapacitating episodes per year that were accompanied by headaches.  He reported taking antibiotics but that the treatment did not last four to six weeks.  He also reported interference with breathing through his nose, purulent discharge, hoarseness of voice and pain.  The examiner observed tenderness and no purulent discharge.

During the February 2012 RO hearing, the Veteran stated that he was incapacitated by his sinuses approximately four to six times per year and that he takes medication (not antibiotics) for treatment.  He also reported experiencing headaches.  

Based on the relevant evidence of record, the Board finds that the weight of the evidence preponderates in favor of a finding of entitlement to a compensable rating for sinusitis for the period prior to March 14, 2016.  The Veteran reported experiencing four to six incapacitating episodes per year but that the episodes did not require prolonged antibiotics treatment (four to six weeks).  The Veteran also reported that he experienced four non-incapacitating sinusitis episodes each year accompanied by headaches, purulent discharge and pain during these episodes.  These are observable symptoms for which the Veteran is competent to report. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, an increased evaluation of 10 percent is warranted.  The evidence does not indicate that the Veteran experienced the symptoms contemplated by the 30 percent rating, including prolonged antibiotic treatment for more than three incapacitating episodes or more than six non-incapacitating episodes, for the period prior to March 14, 2016.  Accordingly, a 30 percent rating is not warranted for this stage.  See 38 C.F.R. § 4.97, DC 6512.

For the period beginning March 14, 2016, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  The Veteran underwent a VA examination in March 2016 in which he reported experiencing seven or more non-incapacitating episodes in the previous year that were characterized by headaches, pain and purulent discharge or crusting.  The Veteran reported that he had not experienced any incapacitating episodes in that same timeframe nor had he undergone sinus surgery.  The Veteran's symptoms approximate the disability picture contemplated at the 30 percent rating.  Thus, the Board finds that the 30 percent rating is the most appropriate rating for the period beginning March 14, 2016.  As the Veteran has not undergone any sinus surgeries, an increase is not warranted at this time.  See id.  

The Veteran has not raised any other issues with respect to this claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, an increased rating of 10 percent, and no higher, for sinusitis for the period prior to March 14, 2016 is warranted.  A rating in excess of 30 percent for sinusitis effective March 14, 2016 is not warranted.


ORDER

An increased rating of 10 percent, and no higher, for sinusitis for the period prior to March 14, 2016 is granted.

A rating in excess of 30 percent for sinusitis for the period effective March 14, 2016 is denied.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he is entitled to a compensable rating for hemorrhoids.  In a February 2012 statement, the Veteran indicated that his external hemorrhoids are small in size but his internal hemorrhoids are medium to large in size.  He indicated that he experiences symptoms daily and that an internal examination would show rectal bleeding, evidence of ulceration, trauma and fissures.  In this statement, the Veteran also disputed the adequacy of the December 2010 VA examination because he did not receive an internal rectal examination.  The Veteran also did not receive an internal rectal examination at the March 2016 VA examination.  On remand, the AOJ must schedule the Veteran for an examination to determine the current severity, size and symptoms of both his internal and external hemorrhoids.

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Muskogee VA Medical Center from May 2012 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses the current level of severity, size and symptoms of the Veteran's internal and external hemorrhoids.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


